Citation Nr: 0922192	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a back injury to include lumbar disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2006 and July 2007 
and rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a July 2007 rating decision, the Veteran was awarded 
separate 10 percent ratings for radiculopathy of the 
bilateral lower extremities, effective August 30, 2006.  The 
diagnostic codes for rating disabilities of the spine allow 
for the assignment of separate ratings for neurological 
involvement of the lower extremities.  Therefore, the Board 
has accepted jurisdiction over claims for increased initial 
ratings for the Veteran's radiculopathy of the lower 
extremities.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the claims for increased evaluations 
for the Veteran's low back disability and radiculopathy are 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In a November 2006 rating decision, the Veteran was denied 
entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury to include lumbar disc disease.  
He filed a notice of disagreement and in February 2007 was 
provided a statement of the case in response to his appeal.  
In the Veteran's September 2007 substantive appeal, he 
requested a hearing before the Board at the RO.  The 
requested hearing has not been scheduled, and the case must 
be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
Travel Board hearing at the RO in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

